Citation Nr: 1710997	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  16-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diverticulitis, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1964 to January 1966, to include service in the Republic of Vietnam.  His awards and decorations include a Vietnam Service Medal, among others. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  

In this regard, the Veteran was afforded a VA diabetes examination in April 2016.  The examiner reviewed the Veteran's treatment records and VA claims file, and noted a diagnosis of type II diabetes.  Diverticulitis and peripheral neuropathy were not listed as complications of the Veteran's diabetes.  The examiner noted that there were no other complications that were at least as likely as not due to or permanently aggravated by the Veteran's type II diabetes.  The examiner did note that a previous diabetic foot examination was normal.  

The April 2016 VA examination report does not adequately address the contentions of the Veteran's representative as outlined in the March 2017 Informal Hearing Presentation; specifically, whether medication for diabetes mellitus may have caused or aggravated the Veteran's diverticulitis.  In addition, VA podiatry notes created when the Veteran reported for nail debridement, which were generated after the VA examination, list neuropathy in the assessment.  The nurse who created the notes did not further elaborate regarding neuropathy.  As there is some suggestion that the Veteran may now have neuropathy an additional examination is necessary.    

Updated records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims for service connection for diverticulitis and peripheral neuropathy.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After records development is completed, the Veteran's claims file should be made available to an appropriate examiner to opine as to whether his diverticulitis is related to service-connected diabetes mellitus.  If it is determined that an examination is necessary before offering an opinion then an examination should be scheduled.  

Following review of the claims file, the examiner should provide an opinion as to the following:
 
(a) Whether it is at least as likely as not (50 percent probability or greater) that current diverticulitis was caused by service-connected diabetes mellitus, to include medications used to treat diabetes.  
(b) Whether it is at least as likely as not that current diverticulitis was aggravated by (permanently worsened) service-connected diabetes mellitus, to include medications used to treat diabetes.  

A rationale for all opinions expressed should be provided.

3.  After records development is completed, the Veteran should be afforded a VA peripheral nerves examination to determine the existence and nature of any peripheral neuropathy, and to obtain an opinion as to whether such is related to service-connected diabetes mellitus.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following:
 
(a) Whether it is at least as likely as not (50 percent probability or greater) that any current peripheral neuropathy was caused by service-connected diabetes mellitus, to include medications used to treat diabetes.  
(b) Whether it is at least as likely as not that any current peripheral neuropathy was aggravated by (permanently worsened) service-connected diabetes mellitus, to include medications used to treat diabetes.  

A rationale for all opinions expressed should be provided.

4.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



